Citation Nr: 0017677	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  99-02 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to recognition as a prisoner of war (POW) for 30 
days or more for purposes of qualifying for the presumptive 
provisions of Public Law 97-37 and Public Law 100-322.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran had active service with the United States Armed 
Forces in the Far East (USAFFE) during World War II, and was 
a POW from April 9, 1942 to April 24, 1942.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 1998 decision from the Manila, Philippines, VA 
Regional Office (RO), which denied entitlement to service 
connection for ischemic heart disease.  During the appeal, in 
a statement of the case issued in May 1999, the RO denied 
entitlement to the presumptive provisions of Public Law 97-37 
and Public Law 100-322 based on POW status of 30 days or 
more.  


FINDINGS OF FACT

1.  The service department has certified that the veteran 
honorably served: with the USAFFE from December 15, 1941 to 
April 8, 1942 (beleaguered); in a POW status from April 9, 
1942 to April 24, 1942; in a no casualty status from April 
25, 1942 to February 3, 1945; and in Regular Philippine Army 
service from February 4, 1945 to June 30, 1946.  

2.  The RO has recognized that the veteran had POW status 
from April 9, 1942 to April 24, 1942.

3.  The evidence does not establish that the veteran was 
interned as a POW for a period of at least 30 days.



CONCLUSION OF LAW

The veteran is not entitled to recognition as a POW for 30 
days or more for purposes of qualifying for the presumptive 
provisions of Public Law 97-37 and Public Law 100-322.  38 
U.S.C.A. §§ 101(2), (24), 107, 1112(b), 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.1(y), 3.8, 3.9, 3.203(c), 3.303, 
3.304, 3.307, 3.309(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he was a POW for several months 
from April 9, 1942 to September 1942, and therefore should be 
recognized as a POW for purposes of qualifying for the 
presumptive provisions of Public Law 97-37 and Public Law 
100-322.  He specifically contends that he was captured on 
April 9, 1942 or April 10, 1942, and was incarcerated in 
Bataan.  

The question that must be resolved in this matter is whether 
the veteran has established his status as a former POW for 30 
days or more as defined by 38 C.F.R. § 3.309 and 38 U.S.C.A. 
§ 1112(b).  See also 38 U.S.C.A. § 101(32); 38 C.F.R. 
§ 3.1(y) (1999).  The public laws to which the veteran links 
his claim essentially enumerate a number of diseases for 
which service connection may be granted based upon one's 
status as a former POW for 30 days or more.  Former POW 
Benefits Act of 1981, Pub. L. No. 97-37 (1981), Pub. L. No. 
100-322 (1988).

With regard to Philippine service, service department 
certifications document various forms of service.  38 C.F.R. 
§§ 3.8, 3.9 (1999).  Generally, a service department 
determination as to an individual's service shall be binding 
on VA unless a reasonable basis exists for questioning it.  
Manibog v. Brown, 8 Vet. App. 465 (1996); Young v. Brown, 4 
Vet. App. 106 (1993); Duro v. Derwinski, 2 Vet. App. 530 
(1992).  Regulations also provide that VA shall accept the 
findings of the appropriate service department that a person 
was a prisoner of war during a period of war unless a 
reasonable basis exists for questioning it.  38 C.F.R. § 
3.1(y).  Under 38 C.F.R. § 3.1, however, VA is not required 
to follow the service department's findings that the veteran 
was not a POW.  Young, 4 Vet. App. 106; VAOPGCPREC 14-94 
(O.G.C. Prec. 14-94).  VA may utilize other evidence to 
establish the conclusion of a Philippine veteran's period of 
service under 38 C.F.R. § 3.9(b) (1999).  

In this case, the U.S. Department of the Army certified in 
May 1965 that the veteran honorably served with USAFFE from 
December 15, 1941 to April 8, 1942 (beleaguered); in a POW 
status from April 9, 1942 to April 24, 1942; in a no casualty 
status from April 25, 1942 to February 3, 1945; and in 
Regular Philippine Army service from February 4, 1945 to June 
30, 1946. 

In an Affidavit for Philippine Army Personnel dated April 4, 
1945, the veteran had stated that he had been a POW from 
April 10, 1942 to April 25, 1942, when he escaped.  He 
indicated that he then was a civilian and worked as a 
houseboy from April 26, 1942 to February 3, 1945, and 
returned to the military on February 4, 1945. 

The veteran's service records also include an Affidavit for 
Philippine Army Personnel dated May 22, 1946, which reflects 
that he was called to active duty in November 1941, and was a 
POW from April 9, 1942 to April 24, 1942, when he escaped 
from Capas, Tarlac.  He reported that from April 25, 1942 he 
was a civilian, then lived with a friend, and returned to 
military control on April 1, 1945. 

The veteran currently contends that he was a POW from April 
9, 1942 to September 1942.  In July 1993, he filed a claim 
for service connection for ischemic heart disease based on 
the POW presumption.  At a POW protocol examination in May 
1998, the veteran reported that he had been a POW for 6 
months, beginning April 9, 1942.  In a Statement in Support 
of Claim in April 1999, he wrote that he was released from 
Japanese forces during the first week in September 1942.  In 
that statement, he wrote that he could no longer remember 
names of men captured or interned with him.  At a personal 
hearing in June 1999 before the undersigned member of the 
Board, sitting at Manila, the Republic of the Philippines, 
the veteran testified that on April 9, 1942 they surrendered 
to the Japanese at Bataan, and he was released some time in 
September 1942.  He also testified that, because of his old 
age, he could not recall the date he first learned he had 
heart disease and could not recall the exact date he was 
treated by Dr. R.

After a review of the record, the Board finds that the weight 
of the evidence is against the veteran's claim for 
recognition as a POW for 30 days or more and is not in 
equipoise.  The veteran's claim that he was a POW from April 
9, 1942 to September 1942 is outweighed by the service 
department findings of POW service from April 9, 1942 to 
April 24, 1942 and the veteran's own signed affidavits 
entered in 1945 and 1946.  The veteran's representative urges 
a finding that the veteran's recent hearing testimony of 
having been a POW for about 6 months is credible.  However, 
even though the veteran reported that he was treated by Dr. 
Endaya "after escape from Capas on Sept. 1942" on his 
original compensation claim in April 1950, the Board finds 
the veteran's in-service affidavits of having been a POW for 
approximately 16 days, which were made considerably closer in 
time to the actual events of his POW confinement, to be more 
reliable as to the dates he was a POW. 

Additionally, because the veteran testified that he could not 
recall other facts surrounding that time period, such the 
names of anyone with which he was interned as a POW, the time 
he first became aware of heart disease, or when he was first 
treated for a heart problem, there is no indication that his 
current recollection of events surrounding his POW status in 
1942, many years after the fact, is more reliable than the 
dates in the two processing affidavits signed during service 
in 1945 and 1946.  The chronology in the affidavits is also 
consistent with the service department findings, whereas the 
current assertions regarding POW status until September 1942 
are not.  

If this were a situation where there were the only 
significant discrepancy involved a day or two, the Board 
could readily understand the veteran's testimony as to his 
inability to remember specific details, but in this case the 
claimed length of POW captivity would extend the 
contemporaneous reports of confinement from slightly more 
than two weeks to a period of some five months-a duration 
the Board finds to be too great a discrepancy to apply the 
equipoise rule given all the data.  

Under the circumstances, the Board concludes that the weight 
of the evidence is against a finding that the veteran was 
interned as a POW for a period of at least 30 days.  Thus, 
the applicable regulations with respect to presumptive 
service connection based upon POW status for 30 days or more 
are not for application.  In view of the foregoing, the 
veteran's claim of entitlement to VA benefits as a POW for 
more than 30 days must be denied.  


ORDER

Entitlement to recognition as a POW for 30 days or more for 
purposes of qualifying for the presumptive provisions of 
Public Law 97-37 and Public Law 100-322 is denied. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

